Citation Nr: 1434724	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  12-06 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a psychiatric disorder, previously characterized as post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD and anxiety disorder not otherwise specified (anxiety).  

3.  Entitlement to service connection for a lumbar spine condition, claimed as secondary to shrapnel wound residuals.  

4. Entitlement to service connection for gastrointestinal problems.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  He was awarded the Purple Heart, among other awards and medals.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Although it appears that the RO reopened the Veteran's claim of service connection for PTSD, the Board must also address the question of reopening before, if warranted, proceeding to the merits.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2002); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  Here, the Board is reopening the Veteran's claim and re-characterizing it as a claim of entitlement for a psychiatric disorder, to include PTSD and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

The issues of entitlement to service connection for gastrointestinal problems and a lumbar spine condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed September 2009 rating decision, the RO denied the Veteran's claim of service connection for PTSD.  

2.  The evidence submitted since the September 2009 rating decision is neither cumulative nor redundant of the record at the time of the prior final denial, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder.

3.  The Veteran's anxiety is likely attributable to his military service.  


CONCLUSIONS OF LAW

1.  The September 2009 decision denying service connection for PTSD is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.200, 20.201, 20.302 (2013).

2.  The additional evidence received since the September 2009 decision is new and material, and the claim of service connection for a psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The Veteran has anxiety that was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 5107, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim to Reopen

In an unappealed November 2006 rating decision, the RO denied service connection for PTSD.  In another unappealed decision of September 2009, the claim was again denied after the RO reopened the claim.  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim of service connection for PTSD was denied in the November 2006 rating decision because there was then no diagnosis of the disorder.  It was again denied in September 2009 for the same reason.  

However, the Veteran was diagnosed with anxiety in a March 2011 VA examination.  This is new evidence that is also material, inasmuch as it indicates that the Veteran has a psychiatric disorder.  Therefore, this report is sufficient to reopen the claim.  As noted above, the Board has recharacterized the Veteran's claim as one of entitlement to service connection for a psychiatric disorder, to include PTSD and anxiety, inasmuch as it must consider the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons, 23 Vet. App. at 5-6.  

II. Entitlement to Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board finds that the Veteran is entitled to service connection for anxiety.  While the Veteran filed a claim for PTSD, a diagnosis of such has not been provided.  However, the Veteran was diagnosed with anxiety in his March 2011 VA examination.  Accordingly, he has a current disability.

The Veteran served in Vietnam from August 1967 to August 1968 as a combat engineer.  Among other things, the Veteran has indicated that he came under mortar attack while serving near the Demilitarized Zone (DMZ)  

As noted above, he was awarded the Purple Heart.  Accordingly, an in-service injury or event is established.

The remaining issue is the existence of a nexus.  The March 2011 examiner stated that the Veteran's anxiety was less likely than not a result of his military service, in that "his present issues with anxiety may be related more to his present life circumstances."  March 2011 VA examination at p. 7.  

However, the Veteran discussed at the VA examination how reminders of his military service cause stress and anxiety.  He stated that he has one bad dream per week about his military service.  The Veteran's wife stated that he avoids all military activities, does not attend VFW functions, and does not attend events honoring Veterans.  She stated that the only time she heard the Veteran discuss his military service was when he used to drink.  The Veteran and his wife are competent to identify anxiety and its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds them credible.  Therefore, when affording the Veteran the full benefit of the doubt, the evidence for and against a nexus is at least in equipoise.  See 38 U.S.C. § 5107(b).  

Accordingly, the Veteran is entitled to service connection for anxiety on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.



ORDER

Service connection for anxiety disorder is granted.  



REMAND

The Board finds that additional development is required for the Veteran's claims of service connection for a lumbar spine condition, claimed as secondary to shrapnel wound residuals, and gastrointestinal problems.

First, it appears that the Veteran has been receiving disability benefits from the Social Security Administration since May 2011.  Inasmuch as it is unclear whether the disability that he receives benefits for is related to the disabilities on appeal to the Board, any such outstanding records need to be obtained.

The Veteran underwent a VA examination for his low back on December 2009.  He asserts that his back problems are a consequence of changes he has made to his gait due to his shrapnel wound.  The examiner opined that it was less likely as not that the Veteran's shrapnel residuals are "approximately causative or substantially related" to his low back disability.  

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability. See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The language used by the examiner is unclear as to whether he considered this latter option.  Accordingly, a new examination is necessary.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).  

Finally, an examination is also necessary for the Veteran's claim of service connection for gastrointestinal problems.  The Veteran asserts that his gastrointestinal disability is due to his exposure to Agent Orange in Vietnam.  The RO denied the Veteran's claim in its September 2011 rating decision because gastrointestinal disabilities are not listed as eligible for presumptive service connection in 38 C.F.R. § 3.309(e), and also found that the Veteran is not eligible for service connection on a direct basis because he did not report any gastrointestinal difficulties in service.

The Board is of the opinion that a VA examination is warranted.  The Veteran has provided records showing a gastrointestinal disability, and has stated that his disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AOJ should request any outstanding disability records from the Social Security Administration.

All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given proper notice and allowed an opportunity to provide such records.

2.  Schedule the Veteran for VA examinations concerning the following:

A.  Schedule the Veteran for a VA examination for his low back disability.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should respond to the following:

(i)  Is it at least as likely as not that any current low back disability was caused by the Veteran's service-connected shrapnel residuals?

(ii)  If not, is it at least as likely as not that any current low back disability was aggravated (meaning permanently worsened beyond its normal progression) by the service-connected shrapnel residuals?  

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the low back disability by the service-connected disability.  

B.  Schedule the Veteran for a VA examination for his gastrointestinal disability.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should respond to the following:

Is it at least as likely as not that a current gastrointestinal disability is attributable to the Veteran's military service, to include due to herbicide exposure?

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's assertions that his back disability is due to of changes he has made to his gait because of his shrapnel wound, and that his gastrointestinal disability is attributable to the Veteran's military service.  The examiner should give medical reasons for accepting or rejecting the lay statements.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, furnish a Supplemental Statement of the Case, which should include consideration of the statements included with the Veteran's VA Form 9, and afford the Veteran a reasonable opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


